Citation Nr: 1741669	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  12-30 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial, compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and J.M.


ATTORNEY FOR THE BOARD

S.N. Hunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

A Board hearing was held in May 2015, where the Veteran testified as to the issue of an initial, compensable rating for bilateral hearing loss; a transcript of which is of record. 

In December 2015, the Board remanded the Veteran's appeal for further development.  Substantial compliance with the prior remand has been accomplished, and the Board may proceed with adjudicating the Veteran's claims currently on appeal without prejudice to him.  See D'Aries v. Peake, 22 Vet.App. 97, 105 (2008). 


FINDINGS OF FACT

For the entire appeal period, the Veteran had, at worst, Level II hearing in the right ear, and Level III hearing in the left ear.


CONCLUSION OF LAW

For the entire appeal period, the criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100, and Tables VI, VIA, VII (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. §1155; 38 C.F.R. §4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. §4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. §4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Veteran's service-connected bilateral hearing loss is currently assigned a noncompensable disability rating under the provisions of Diagnostic Code 6100 of the Schedule for Rating Disabilities.  See 38 C.F.R. §4.85.  He seeks a higher compensable rating, noting that his hearing loss is severe enough to require hearing aids.

The Board notes that service connection is also in effect for tinnitus and assigned a 10 percent disability rating.

Under the VA rating schedule, hearing impairment is evaluated based on audiological testing, including a puretone audiometry test and the Maryland CNC controlled speech discrimination test.  See 38 C.F.R. §4.85.  To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  See 38 C.F.R. §4.85.  Table VI is used to assign a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the puretone threshold average.  See 38 C.F.R. §4.85(b).  The puretone threshold average is the average of the puretone thresholds, in decibels, at 1000, 2000, 3000 and 4000 Hertz [Hz], shown on a puretone audiometry test.  See 38 C.F.R. §4.85.  When there is no speech discrimination testing, Table VIa is used, based on the puretone threshold average alone.  See 38 C.F.R. §4.85(c).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment for each ear.  See 38 C.F.R. §4.85(e). 

The record contains three audiograms during the appeal period.  Puretone threshold levels, in decibels, were as follows:

February 2012 (VA examination):

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT

10 dB
40 dB
65 dB
70 dB
LEFT

20 dB
60 dB
75 dB
70 dB

Such testing yielded puretone averages of 46 decibels in the right ear and 56 decibels in the left ear.  Using the Maryland CNC word list, the Veteran's speech discrimination was 100 percent in the right ear and 98 percent in the left ear.

January 2013 (VA examination):

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT

10 dB
50 dB
65 dB
70 dB
LEFT

15 dB
55 dB
70 dB
70 dB

Such testing yielded puretone averages of 49 decibels in the right ear and 52 decibels in the left ear.  The Veteran's speech discrimination was 96 percent in the right ear and 94 percent in the left ear.

March 2016 (VA examination):

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT

15 dB
55 dB
75 dB
75 dB
LEFT

25 dB
65 dB
75 dB
75 dB

Such testing yielded puretone averages of 55 decibels in the right ear and 60 decibels in the left ear.  The Veteran's speech discrimination was 84 percent in the right ear and 88 percent in the left ear.

Throughout the period on appeal, the Veteran's treatment records reveal ongoing complaints of hearing loss with a gradual decrease in hearing sensitivity.  Treatment records dated May 2011 to August 2015 indicate regular fittings and adjustments of his hearing aids and otoscopy results revealed clear ear canals and intact tympanic membranes.  A February 2015 VA treatment record indicates normal bilateral hearing through 1 kHz, sloping to a severe sensorineural hearing loss in the right ear and profound sensorineural hearing loss in the left ear.  During the same evaluation, his speech discrimination measured 88 percent in the right ear and 84 percent in the left ear.  See February 2015 VA treatment record.  

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations reveals no worse than Level II hearing in the right ear and Level III in the left ear based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to a zero percent (noncompensable) rating under 38 C.F.R §4.85, DC 6100, as is currently assigned. 

In evaluating this claim, the Board has carefully considered the Veteran's assertions as to the severity of his hearing loss, and in no way discounts the Veteran's asserted difficulties or his assertions that his hearing loss should be rated higher.  However, the Board emphasizes that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Doing so in this case yields a noncompensable evaluation. 

As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply, and the claim for a compensable disability rating for bilateral hearing loss must be denied.  See 38 U.S.C.A. §5107(b); 38 C.F.R. §3.102; Gilbert.


ORDER

Entitlement to an initial, compensable rating for bilateral hearing loss is denied.



____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


